Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on 5/17/22 is acknowledged.  Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 5/17/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegarty (US 2199144, already of record).
Tegarty teaches a process for molding a polymer material comprising: feeding a molten polymer material through a gate (Figs 1 & 2 - element 10) leading into a mold cavity (element 7), the mold cavity including an interior curved surface (elements 5 & 6) that follows an arc that extends 360°, and wherein the gate is positioned such that a flow of the molten polymer material exits the gate at a location that is tangent to the interior curved surface (Figs 1 & 2, pg 2 col 1 lns 24-25) and a flow of the polymer material would be spread out in a fan-like shape at least to some degree when exiting the gate; filling the mold cavity with the polymer material to form a molded article (pg 2 col 1 ln 73 to pg 2 col 2 ln 2); and the molded article would be removed from the mold.
Claim Rejections - 35 USC § 103                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tegarty (US 2199144, already of record).
Tegarty teaches the invention as discussed above.
Though Tegarty does not teach the arc extends greater than about 80° and generally less than about 300°, Tegarty does teach the arc extends about 360° (Fig. 1) and since the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Also, though Tegarty does not explicitly teach an arc defined by the interior curved surface generally follows a circle, and wherein the exit of the gate forms an angle with the arc defined by two radii of the circle, the angle being greater than 30° and less than 90°; the arc defines a first end and a second and opposite end and wherein the angle is formed on the circle between the first end of the arc and the point where the flow of polymer material is tangent to the arc; wherein the angle is from about 35° to about 65°; an angle formed between two radii of the circle that extend from a center of the circle to the first end of the arc and a center of the circle to the second end of the arc has an angle of greater than about 50° and generally less than about 300°; and the fan-like flow shape has a width that is at least five times greater than a thickness of the polymer flow, Tegarty does teach an arc defined by the interior curved surface generally follows a circle, and wherein the exit of the gate forms an angle with the arc defined by two radii of the circle (Fig. 1) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the exit of the gate form an angle with the arc defined by two radii of the circle, the angle being greater than 30° and less than 90°; the arc define a first end and a second and opposite end and wherein the angle is formed on the circle between the first end of the arc and the point where the flow of polymer material is tangent to the arc; wherein the angle is from about 35° to about 65°; an angle formed between two radii of the circle that extend from a center of the circle to the first end of the arc and a center of the circle to the second end of the arc has an angle of greater than about 50° and generally less than about 300°; and have the fan-like flow shape have a width that is at least five times greater than a thickness of the polymer flow, since it has been held that discovering an optimum of result effective variables involves only routine skill in the art.  One would have been motivated to optimize the angle with the arc and the fan-like flow shape for the purpose of obtaining desired flow characteristics.  Please see MPEP 2144.05 (II) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) for further details.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tegarty (US 2199144, already of record) in view of what is well known in the art.
Tegarty teaches the invention as discussed above.
Tegarty does not teach the elements of claims 10-13. 
However, the elements of claims 10-13 are well known in the art and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements of claims 10-13 in order to use proven materials since Tegarty is silent to such material details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743